NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT




In the Interest of T.G.J., a child.         )
                                            )
                                            )
T.J.,                                       )
                                            )
               Appellant,                   )
                                            )
v.                                          )      Case No. 2D18-1547
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
               Appellee.                    )
                                            )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Toni A. Butler of Alderuccio & Butler,
Naples, for Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Sara E. Goldfarb, Tallahassee; and
Thomasina Moore and Laura J. Lee,
Sanford, for Appellee Guardian ad Litem
Program.
PER CURIAM.


           Affirmed.



SILBERMAN, VILLANTI, and BLACK, JJ., Concur.




                                    -2-